            Case 2:18-cv-04003-JJT Document 16 Filed 11/28/18 Page 1 of 8



 1   Thomas Retzlaff
     PO Box 46424
 2   Phoenix, AZ 85063-6424
     P: (210) 317-9800
 3
     Email: retzlaff@texas.net
 4
     Defendant, Pro se
 5

 6
                         IN THE UNITED STATES DISTRICT COURT FOR THE
 7                                   DISTRICT OF ARIZONA
                                       PHOENIX DIVISION
 8

 9
     JASON LEE VAN DYKE,                         Case No.: 2:18-cv-04003-JJT
10
                   Plaintiff,
11
     vs.                                         RETZLAFF’S COUNTERCLAIM AGAINST
12                                               PLAINTIFF VAN DYKE
     THOMAS CHRISTOPHER RETZLAFF A/K/A
13
     DEAN ANDERSON,
14
                   Defendant.
15

16

17          Defendant, Thomas Christopher Retzlaff a/k/a Dean Anderson, files this
18
     counterclaim against plaintiff Jason Lee Van Dyke.
19

20

21

22
                                      A. INTRODUCTION

23          Plaintiff is Jason Lee Van Dyke; defendant is Thomas Christopher Retzlaff a/k/a
24
     Dean Anderson. In his original petition dated November 8, 2018, Van Dyke sued
25

26   Retzlaff for injunctive relief. (See ECF Dkt. #1-1.) Van Dyke, who is an attorney
27
     licensed in Colorado, Georgia, Texas, and Washington, D.C. is also suing Retzlaff on
28


                         DEFENDANT’S COUNTERCLAIM AGAINST PLAINTIFF- 1
            Case 2:18-cv-04003-JJT Document 16 Filed 11/28/18 Page 2 of 8



 1   behalf of two other adult individuals who do not live in his household (Susan L. Van
 2
     Dyke and Joshua L. Van Dyke).
 3

 4          Retzlaff (who is not an “aka” for “Dean Anderson!!) filed an amended anti-
 5   SLAPP motion to dismiss and for sanctions pursuant to the Texas Citizens
 6
     Participation Act (“TCPA”) on November 23, 2018. (Dkt # 13.) Van Dyke’s response
 7

 8   is due December 7, 2018.
 9

10

11
                                       II. BACKGROUND FACTS
12

13
            On November 8, 2018, Van Dyke filed (on behalf of himself and two other adult

14   non-household members) a lawsuit seeking an injunction against harassment against
15
     Retzlaff in the Maricopa County Superior Court. (Dkt. #1-1.)
16

17          Retzlaff then filed Notice of Removal with the U.S. District Court for the
18
     District of Arizona – Phoenix Division. (Dkt. # 1.)
19
            As stated above, Jason Van Dyke is an attorney licensed in Texas. In March
20

21   2017 he had been hired as an Assistant District Attorney in Victoria County, Texas. 1
22
     He is also a leader of a violent white supremacist group called the Proud Boys. As an
23

24

25
            1
26                   Van Dyke lost this job on March 21, 2017, allegedly based upon a complaint Retzlaff
     filed with Steve Tyler, District Attorney of Victoria County. The complaint was based upon Van
27   Dyke’s violently racist views and his leadership within a white supremacist group being incompatible
28
     with being a public employee and a prosecutor in Texas – a state with the highest death penalty usage
     in the country.
                       DEFENDANT’S COUNTERCLAIM AGAINST PLAINTIFF- 2
           Case 2:18-cv-04003-JJT Document 16 Filed 11/28/18 Page 3 of 8



 1   attorney, he frequently represents the Proud Boys and its now former leader Gavin
 2
     McInnes in legal disputes all across the country.
 3

 4         According to recent news reports, the FBI has classified the Proud Boys as a
 5   violent, ‘extremist’ hate group with ties to white nationalism. In October, the fringe
 6
     group came under public scrutiny after a brawl between the Proud Boys and anti-
 7

 8   fascist activists in New York City resulted in felony riot and assault charges against at
 9
     least nine Proud Boys. On November 21, in the face of an FBI domestic terrorism
10

11
     investigation and the very real prospect of losing his green card (McInnes is not a U.S.

12   citizen, but is here on an immigration visa), McInnes quit the Proud Boys. Taking
13
     over in his place as the national leader of this ten-thousand-member extremist group is
14

15   Van Dyke.
16
           Van Dyke is extremely violent and threatening on social media.
17

18

19

20

21

22

23

24

25

26

27

28


                     DEFENDANT’S COUNTERCLAIM AGAINST PLAINTIFF- 3
           Case 2:18-cv-04003-JJT Document 16 Filed 11/28/18 Page 4 of 8



 1         In December 2017, Retzlaff filed a complaint against Van Dyke with the Texas
 2
     State Bar. As a result, disbarment proceedings have been initiated in a proceeding
 3

 4   styled Texas Comm’n for Lawyer Discipline v. Jason Lee Van Dyke, Case No.
 5   201707583, pending before the District 14 Grievance Committee – Evidentiary Panel
 6
     14-2 in Denton County, Texas. This matter is set for trial on February 22, 2019.
 7

 8         Furthermore, the State Bars of Georgia and Colorado have also opened up
 9
     disciplinary cases, too, as a result of complaints by Retzlaff.
10

11
           As a result of Retzlaff’s bar complaints, Van Dyke filed a lawsuit against

12   Retzlaff seeking $100 million claiming that Retzlaff had defamed him in his bar
13
     grievance and cost him his job with the Victoria County (Tex.) District Attorney’s
14

15   Office by allegedly outing Van Dyke as a racist and leader of a violent white
16
     supremacist organization. See Van Dyke v. Retzlaff, Case No. 4:18-cv-00247, filed in
17

18
     the E.D. of Texas – Sherman Division. This case is currently on appeal regarding the

19   denial of Retzlaff’s TCPA anti-SLAPP motion before the U.S. Fifth Circuit Court of
20
     Appeals, Case No. 18-40710, Jason Van Dyke v. Thomas Retzlaff.
21

22         A fundamental part of Van Dyke’s litigation strategy for many, many years is
23
     the use of threats and violence, both directly, via social media, and through
24
     confederates.
25

26

27

28


                     DEFENDANT’S COUNTERCLAIM AGAINST PLAINTIFF- 4
           Case 2:18-cv-04003-JJT Document 16 Filed 11/28/18 Page 5 of 8



 1                                   III. COUNTERCLAIM
 2

 3         Van Dyke is liable to Retzlaff because Van Dyke is guilty of the intentional
 4
     infliction of emotional distress upon Retzlaff via his threatening to murder Retzlaff and
 5

 6   his family members.
 7
           Retzlaff (his daughter Brittany Retzlaff, and other family members) have been
 8
     the victims of targeted internet harassment, death threats, and Swatting attempts by
 9

10   Van Dyke and/or individuals associated with Van Dyke since before the start of Van
11
     Dyke’s SLAPP litigation. These individuals are:
12

13            1. James McGibney – a San Jose, CA, based revenge pornographer who
                 engages in the business of sexual blackmail. McGibney is a self-
14
                 professed member of the illegal hacking groups Anonymous and The
15               Rustle League.
16
              2. Philip Klein – a Nederland, TX based blogger who also claims to be a
17               private “internet detective.”
18
              3. Jason (“Jay”) Leiderman – an attorney from Ventura, CA, who claims
19               to be the legal representative for members of Anonymous and other
20               computer hackers.
21            4. John Morgan – an attorney from Beaumont, TX, who represents Klein
22               and McGibney.
23
              5. Gavin McInnes – founder and former leader of the Proud Boys white
24               supremacist group.
25
              6. The Proud Boys “Elders Chapter” (national leadership council).
26               Which includes (but are not limited to) individuals known as: Harry Fox,
27
                 Heath Hair, Enrique Tarrio, Patrick William Roberts, Joshua Hall,
                 Timothy Kelly, Luke Rofhling, and Rufio Panman.
28


                     DEFENDANT’S COUNTERCLAIM AGAINST PLAINTIFF- 5
           Case 2:18-cv-04003-JJT Document 16 Filed 11/28/18 Page 6 of 8



 1         Van Dyke’s (and his associates’) conduct was extreme and outrageous, and was
 2
     done intentionally and knowingly. Using threats of murder and Swatting attempts as a
 3

 4   litigation strategy is simply not to be tolerated in America. This conduct was
 5   specifically designed to chill Retzlaff’s fundamental Constitutional rights of Access to
 6
     the Courts, Due Process, Equal Protection, and Free Speech.
 7

 8         Van Dyke’s (and his associates’) conduct proximately caused severe emotional
 9
     distress to Retzlaff. Murder threats by a leader of a domestic terrorist group that has
10

11
     already been responsible for numerous acts of violence all across the country, resulting

12   in the deaths of several people, countless injuries, and property damaged, is a very
13
     serious matter and will totally scare the shit out of any victim!
14

15         This counterclaim arises out of the same transaction or occurrence that is the
16
     subject of the plaintiff’s claims. This claim is not the subject of a pending case in
17

18
     another court. Retzlaff counterclaims against Van Dyke in the same capacity that Van

19   Dyke has sued Retzlaff. This claim is logically related between the claims asserted by
20
     Van Dyke and substantially the same evidence would support or refute both claims.
21

22         Retzlaff seeks unliquidated damages in excess of $75,000, as well as exemplary
23
     damages.
24

25

26

27

28


                     DEFENDANT’S COUNTERCLAIM AGAINST PLAINTIFF- 6
           Case 2:18-cv-04003-JJT Document 16 Filed 11/28/18 Page 7 of 8



 1

 2

 3

 4          Respectfully submitted,
 5

 6

 7

 8

 9
     Dated: November 28, 2018           By:_____________________________________
10                                      Thomas Retzlaff
                                        Defendant, In Pro Per
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                     DEFENDANT’S COUNTERCLAIM AGAINST PLAINTIFF- 7
        Case 2:18-cv-04003-JJT Document 16 Filed 11/28/18 Page 8 of 8



 1                              CERTIFICATE OF SERVICE
 2

 3          I certify that on November 28, 2018, a copy of this document was electronically filed on

 4   the CM/ECF system, which will automatically serve a Notice of Electronic Filing on the
 5
     following attorney in charge for plaintiff Jason Lee Van Dyke:
 6
            Jason L. Van Dyke, pro se, Email: jason@vandykelawfirm.com.
 7
            I certify that Jason L. Van Dyke is a registered CM/ECF user and that service will be
 8

 9   accomplished by the CM/ECF system.

10

11

12

13

14
                                             By:_____________________________
15
                                             Thomas Retzlaff
                                             Defendant, In Pro Per
16

17

18

19

20

21

22

23

24

25

26

27

28


                   DEFENDANT’S COUNTERCLAIM AGAINST PLAINTIFF- 8
